Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display control apparatus presenting a display object such that movement of the display object from one display area to another display area can be grasped more intuitively. The display control apparatus includes a display controller, based on a movement operation by a human present in a space between a first display area and a second display area on a display object in the first display area, moving the display object, the display controller, when the display object reaches a first end of the first display area, causing the display object to appear at a second end of the second display area corresponding to the first end.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display control apparatus, display control method and computer-readable storage medium having embodied a computer program including, inter alia, 
a display controller configured to move a display object based on a movement operation by a human present in a space between a first display area and a second display area on a display object in the first display area, 
wherein the display controller moves the display object by causing the display object to appear at a second end of the second display area corresponding to a first end of the first display area when the display object reaches the first end of the first display area, and 

No prior arts, individually or in combination, teaches the features as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/TOM V SHENG/Primary Examiner, Art Unit 2628